Citation Nr: 1734446	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  13-03 591A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for systemic lupus erythematosus with residual constipation (previously rated as discoid lupus erythematosus) for the period from May 18, 2011, to November 1, 2015.

2.  Entitlement to an evaluation, in excess of 60 percent for dermatitis secondary to systemic lupus erythematosus on or after November 1, 2015.

3.  Entitlement to an evaluation, in excess of 10 percent for a right hand strain associated with systemic lupus erythematosus on or after November 1, 2015.

4.  Entitlement to an evaluation in excess of 10 percent for a left hand strain, associated with systemic lupus erythematosus on or after November 1, 2015.

5.  Entitlement to an evaluation, in excess of 10 percent for degenerative arthritis of the right knee associated with systemic lupus erythematosus on or after November 1, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Rideout-Davidson, Counsel


INTRODUCTION

The Veteran had active duty service from January 1984 to January 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran's claim for an increased evaluation for discoid lupus erythematosus was previously remanded by the Board for further development in September 2015.  Upon remand, the Veteran's lupus disorder was re-evaluated and rated as systemic lupus erythematosus under Diagnostic Code 6350.  Under Diagnostic Code 6350, a systemic lupus disorder may be evaluated by either combing the evaluations for residuals under the appropriate system or by evaluating the disorder under the criteria as set out under Diagnostic Code 6350, whichever method results in a higher evaluation.  In this case, the Agency of Original Jurisdiction (AOJ) evaluated the Veteran's systemic lupus under the criteria of Diagnostic Code 6350 for the period on appeal prior to November 1, 2015.  Since November 1, 2015, the Veteran's claim was rated by combining the disability ratings for the residuals of each affected system, as per the instructions under Diagnostic Code 6350.  Thus, the original lupus claim has returned to the Board for appellate review; however, the Veteran's claim now also includes the evaluations for the residuals of each affected system.

During the pendency of the appeal, in a December 2015 rating decision, the AOJ increased the evaluation for the Veteran's lupus.  However, applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issue has been recharacterized as reflected on the title page.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  
 
The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is required in light of a recent decision issued by the United States Court of Appeals for Veterans Claims (Court), Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  In Correia, the Court concluded that 38 C.F.R. § 4.59 required VA examinations to include joint testing for pain on both active and passive range of motion, as well as with weight-bearing and nonweight-bearing.  The Court further found that, if possible, the VA examiner should also include range of motion measurements of the opposite undamaged joint.  Thus, while the Veteran was afforded VA examinations in November 2015, these examinations do not satisfy the requirements under Correia in order for the Board to properly evaluate the hand strains and right knee arthritis.  As such, an additional VA examination is required in this case.

Moreover, the Board notes that the Veteran reported being treated at Frontier Medical Center for her systemic lupus erythematosus.  Thus, on remand, these records should be obtained and associated with the claims file.

As the Veteran's claims are being remanded for further development, the Board also finds that the Veteran should be afforded another VA examination of her systemic lupus erythematosus in order to ascertain the current severity and manifestations of the disorder.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her systemic lupus erythematosus and any related disorders, to include dermatitis, right and left hand strains, and right knee arthritis.  A specific request should be made for treatment records from Frontier Medical Center.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding VA medical records should also be obtained and associated with the claims file.

2.  After the above development has been completed, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of her service-connected systemic lupus erythematosus with secondary dermatitis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to factual matters of which she has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's systemic lupus erythematosus.  In particular, the examiner should state the frequency of exacerbations of her lupus and related complications.  He or she should indicate whether there are exacerbations lasting a week or more, 2 or 3 times per year; or whether there are frequent exacerbations producing severe impairment of health.

The examiner should state what percent of the entire body is affected by her associated dermatitis and the percent of the exposed areas affected.  He or she should also indicate whether the Veteran requires intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs, and if so, the duration and frequency during the past 12 month period. 

In addition, the examiner should indicate the size of the skin area(s) affected, whether there are any characteristics of disfigurement, and whether the affected areas are painful or unstable.

The examiner should also identify any other symptoms or manifestations attributable to the Veteran's lupus, to include any functional impairment.

The examiner should also state whether the Veteran has any complications or residuals in bodily systems in addition to the skin as a result of her lupus.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the severity and manifestation of her service-connected right knee degenerative arthritis and right and left hand strains.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should report all signs and symptoms necessary for rating the Veteran's right knee, right hand, and left hand disabilities under the rating criteria.  In particular, the examiner should provide the range of motion in degrees and test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the right and left knees and the right and left hands.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report. 

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability, including additional limitation of motion, due to these factors.

The examiner should also identify any other symptoms and manifestations of the Veteran's systemic lupus erythematosus affecting her hands and right knee.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


